Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered on or about September 11, 1996, which, inter alia, denied plaintiffs’ motion for partial summary judgment and granted defendants-respondents’ cross motion to dismiss the complaint, unanimously affirmed, without costs.
*291In this action to recover personal injuries sustained as a result of a work-related accident, the court properly dismissed plaintiffs various Labor Law claims due to the absence of evidence indicating control of the work by any of the moving defendants (see, Russin v Picciano & Son, 54 NY2d 311). The record establishes that plaintiffs work was supervised directly and solely by his own employer, who had been retained as the general contractor, and there is no evidence supporting plaintiffs contention that defendants were “agents” of the owner of the construction site, as contemplated by Labor Law §§ 240 and 241. Defendants’ activities at the job site did not constitute the exercise of the requisite control (see, Carter v Vollmer Assocs., 196 AD2d 754). We have considered plaintiffs’ other contentions and find them to be without merit. Concur— Sullivan, J. P., Rosenberger, Ellerin and Nardelli, JJ.